Citation Nr: 9928258	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  94-22 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic myelogenous 
leukemia (CML) due to exposure to ionizing radiation in 
service.  


REPRESENTATION

Appellant represented by:	L. Pulliam, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active naval service during World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Winston-Salem 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was last before the Board in September 1998, 
when it was remanded to the RO for further development.  At 
that time, the controlling legal precedents included 
Hilkert v. West, 11 Vet. App. 284 (1998)(Hilkert I), and the 
procedural requirements of that decision by the U. S. Court 
of Appeals for Veterans Claims (known as the U. S. Court of 
Veterans Appeals prior to March 1, 1999, and hereinafter 
referred to as the Court) were specifically cited by the 
Board in the September 1998 remand.  

Subsequently, the en banc ruling of the Court in Hilkert v. 
West, 12 Vet. App. 145 (1999) (Hilkert II) withdrew Hilkert I 
and substituted in its place more liberal procedural 
requirements which have been fully met by VA's Under 
Secretary for Health (USH), Compensation and Pension (C&P) 
Service, and the RO in this case.  Although aware of the 
holding in Stegall v. West, 11 Vet. App. 284 (1998) (indeed, 
it was cited by the Board in the September 1998 remand), 
Hilkert I no longer exists and Hilkert II has taken it place 
as the controlling law in this case.  Consequently, 
especially in view of the appellant's vehement and repeated 
complaints concerning the amount of time already expended in 
adjudicating his claim when his medical condition continues 
to deteriorate, the Board is satisfied with the procedural 
and evidentiary development accomplished as a result of the 
September 1998 remand and will proceed with appellate 
consideration of the claim.  


FINDINGS OF FACT

1.  The appellant currently has CML which was initially 
manifested and diagnosed in late 1988.  

2.  The appellant has submitted competent medical evidence to 
establish that exposure to ionizing radiation can cause CML, 
a fact recognized by VA at 38 C.F.R. § 3.311(b)(2)(i).  

3.  The appellant is not shown by affirmative evidence to 
have participated in a radiation risk activity, including the 
occupation of Hiroshima or Nagasaki, as defined at 38 C.F.R. 
§ 3.309(d)(3).  His presence there is conceded only pursuant 
to 38 C.F.R. § 3.311(a)(4)(i).  

4.  The service department has determined that, if the 
appellant was present over Hiroshima and Nagasaki as he has 
alleged, he would have been exposed to less than 0.01 rem.  
The appellant has submitted no alternative dosage estimates 
to challenge this determination.  

5.  The designee of VA's Under Secretary for Health has 
determined that it is unlikely that the appellant's CML can 
be attributed to the alleged exposure to ionizing radiation 
in service.  

6.  The Director of VA's Compensation and Pension Service has 
further determined that "there is no reasonable possibility" 
that the appellant's CML resulted from his alleged exposure 
to ionizing radiation in service.  


CONCLUSION OF LAW

The appellant's currently diagnosed CML was not incurred or 
aggravated in service, and was not caused by any exposure to 
ionizing radiation which may have occurred during his World 
War II service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.309(d), 3.311 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Direct Incurrence in Service

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  In addition, CML may 
be presumed to have been incurred in service if it was 
manifested to a compensable (10 percent) degree within one 
year of the claimant's separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  The aforementioned factual 
basis may be established by medical evidence, competent lay 
evidence, or both.  38 C.F.R. § 3.307(b).  In general, lay 
witnesses, such as the appellant, are only competent to 
testify as to factual matters, such as what symptoms an 
individual was manifesting at a given time; however, issues 
involving medical causation or diagnosis require competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet.App. 91 (1993).  

It is not disputed that CML is not clinically documented 
earlier than late 1988, more than 40 years after the 
appellant's active service ended.  There is no basis 
presented by the evidence from which to conclude that CML was 
present during service or for many years afterward.  

Presumptive Radiation Disease

In addition, the service incurrence of CML will be presumed 
if the appellant participated in a radiation-risk activity 
during service, including the occupation of Hiroshima or 
Nagasaki, Japan, by U.S. forces during the period beginning 
on August 6, 1945, and ending on July 1, 1946.  38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d)(1-3).  This means that he 
performed official duties within ten miles of the city limits 
of either city which were required to perform or support 
military occupation functions such as occupation of 
territory, control of the population, stabilization of the 
government, demilitarization of the Japanese military, 
rehabilitation of the infrastructure or deactivation and 
conversion of war plants or materials. 38 C.F.R. 
§ 3.309(d)(3)(vi).  However, this presumption can be rebutted 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d).  

The evidence of record does not affirmatively establish that 
the appellant was present at either Hiroshima or Nagasaki, as 
he has contended.  In fact, it is highly unlikely that he was 
there.  According to the appellant, he flew a combat air 
patrol (CAP) guarding a photographic flight over both 
Hiroshima and Nagasaki within six days or, at most, one week 
of the bombing of both cites (on August 6 and 9, 1945, 
respectively).  See Transcript of December 1994 hearing, pp. 
3, 7-12.  This was an official mission, and the appellant and 
his three comrades were informed at the morning briefing by 
the intelligence officer and others that they would be flying 
over both Hiroshima and Nagasaki.  See December 1994 
Transcript, pp. 7-8.  After returning to his aircraft carrier 
(USS LEXINGTON, CVA-16), he and the others on this mission 
each gave a report over the ship's loudspeaker to the ship's 
company concerning the "complete devastation" which they had 
seen on this flight.  See December 1994 Transcript, pp. 13, 
16.  No other exposure in service to ionizing radiation or 
trips to either Hiroshima or Nagasaki have been described or 
alleged by the appellant.  

Examination of the appellant's flight log from service has 
disclosed only one CAP flight, lasting 6.2 hours on 
August 13, 1945, which could possibly be the flight described 
by the appellant.  With one other exception, the other 
missions flown by the appellant in August 1945 were either 
too early or more than one week after the atomic bombing of 
both cities (and the latter were not CAP flights, either).  
The only other possibility, a CAP on August 10, 1945 lasting 
4.3 hours, has been eliminated by the service department 
since it would not have been physically possible for the 
appellant's plane to reach both Hiroshima and Nagasaki from 
the USS LEXINGTON's position on that date and then return to 
the ship in 4.3 hours.  Even the August 13 flight is 
problematical, since the service department has stated (see 
Defense Special Weapons Agency (DSWA) letter of May 14, 1998) 
that the USS LEXINGTON was "just out of range" of Hiroshima 
and Nagasaki on that date: the round trip to both cities 
requiring 1554 miles and the appellant's flight time of 6.2 
hours allowing for a maximum flight of only 1500 miles.  

The service department has also stated (see DSWA letter of 
May 14, 1998) that, on August 13, 1945, the USS LEXINGTON's 
entire air wing was involved in air strikes over the Tokyo 
area, approximately 400 miles from Hiroshima and 550 miles 
from Nagasaki.  In fact, according to the records available 
to the service department, there is no indication that 
aircraft from the USS LEXINGTON overflew either Hiroshima or 
Nagasaki in the conduct of any of the missions recorded in 
the appellant's flight log during August and September 1945.  
See DSWA letter of March 19, 1997.  

Moreover, the very conspicuous incident mentioned by the 
appellant, in which he and others described the "complete 
devastation" (December 1994 Transcript, p. 16) seen at 
Hiroshima and Nagasaki to the ship's company over the 
loudspeakers, is also not reflected in any of the records 
available to and reviewed by the service department.  See 
DSWA letter of March 19, 1997.  In summary, the service 
department has stated that "[a]vailable records place him 
[the appellant] and his unit hundreds of miles from either 
city and do not indicate that USS LEXINGTON aircraft flew in 
support of operations and missions in the vicinity of either 
city."  See DSWA letter of March 19, 1997.  Attempts have 
been made to identify and contact the three other servicemen 
who allegedly accompanied the appellant on this flight over 
both cities, but these efforts have not been successful.  

The appellant has submitted no objective evidence which 
convincingly rebuts or contradicts the service department's 
assertions.  In fact, he has stated that he cannot explain 
the lack of corroboratory information reflected by the 
service department records and is surprised by this lack.  
See December 1994 Transcript, pp. 11, 13-14.  Finally, the 
appellant was not engaged in combat with the enemy at this 
time, nor were the circumstances of his service such that the 
lack of corroborating evidence in the form of service records 
would be expected; so 38 U.S.C.A. § 1154(b) is not applicable 
in this case.  

The Board has concluded that the appellant is not shown by 
affirmative evidence to have been present over either 
Hiroshima or Nagasaki, as he has described.  He is not shown 
to have participated in a "radiation risk activity" and 
consequently is not shown to be a "radiation-exposed veteran" 
for the purposes of 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d).  Furthermore, any presumption of service 
incurrence which may legitimately arise from the previously-
cited statutory and regulatory authority has been rebutted by 
affirmative evidence to the contrary, as discussed below.  
See 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d), 3.309(d).  

Radiogenic Disease

Exposure to ionizing radiation is known to cause CML under 
certain circumstances.  VA has recognized this medical fact 
at 38 C.F.R. § 3.311, which sets forth certain prescribed 
evidentiary development to be accomplished in cases involving 
veterans who claim to have been exposed to ionizing radiation 
in service and later develop CML.  For the purposes of this 
additional evidentiary development only, a veteran's exposure 
to ionizing radiation under the circumstances alleged by him 
is to be conceded unless military records establish his 
absence from the alleged site of exposure.  38 C.F.R. 
§ 3.311(a)(4)(i).  

As noted above, the service department has reported of the 
appellant that "[a]vailable records place him and his unit 
hundreds of miles from either city [Hiroshima or Nagasaki]" 
during August and September 1945.  See DSWA letter dated 
March 19, 1997.  This comes very close to the negative 
finding described by 38 C.F.R. § 3.311(a)(4)(i).  However, 
since the service department declined the Board's request to 
make an even more specific statement concerning the 
appellant's whereabouts during the period in question, and in 
an effort to provide him every possible administrative 
consideration, the further evidentiary development prescribed 
under 38 C.F.R. § 3.311 has been undertaken and accomplished.  

The appellant has submitted medical evidence which tends to 
show that CML is known to be caused sometimes by exposure to 
ionizing radiation.  He has not submitted competent medical 
evidence establishing a definite nexus between his alleged 
radiation exposure in service (which, as discussed above, 
probably did not occur) and his subsequent development of CML 
more than 40 years later.  The appellant's treating 
physician, L.M. Meadows, M.D., has stated that CML "has been 
known to occur following radiation damage which [the 
appellant] may have sustained during his military service."  
See the letter from Dr. Meadows, dated in August 1994.  Dr. 
Meadows later stated that CML has been linked to radiation 
exposure in survivors of the atomic bomb attacks at Hiroshima 
and Nagasaki, but most often within five to ten years after 
such exposure.  See Interrogatory #8, dated in November 1994.  

Dr. Meadows specifically declined to say that the appellant's 
CML was caused by his alleged exposure to radiation in 
service (Interrogatory #13, dated in November 1994) although 
he was willing to say that "there is no reason to believe 
that any other second exposure would be required to produce 
leukemia."  Interrogatory #14, dated in November 1994.  
Furthermore, the appellant's representative has admitted that 
they are unable to produce a "smoking gun" linking his CML to 
radiation exposure in service.  See December 1994 Transcript, 
pp. 3, 31.  

On the other hand, pursuant to 38 C.F.R. § 3.311, the DSWA 
estimated that the appellant's exposure to ionizing radiation 
under the circumstances he described would have been less 
than 0.01 rem.  See DSWA letter dated in May 1998.  

In October 1998, the case was referred to VA's C&P Service 
for further consideration under 38 C.F.R. § 3.311.  It was 
noted that the appellant was born in October 1922; that he 
could have been exposed to no more than 0.01 rem based upon 
his presumed presence over Hiroshima and Nagasaki on 
August 13, 1945; that CML was first diagnosed in late 1988; 
that, at the time of the alleged exposure to radiation, the 
appellant was 22 years old; that the appellant had not 
objected to the radiation dosage estimate of 0.01 rem or 
submitted one of his own in rebuttal meeting the requirements 
of 38 C.F.R. § (a)(3)(ii); that a time lapse of about 43 
years had occurred between the alleged radiation exposure in 
1945 and the onset of CML in 1988; that the appellant was a 
male, with no prior family history of CML, who worked as a 
coal minor for over 20 years after service; and that the 
appellant, who was a non-smoker except for occasional pipe 
smoking, was not known to have been exposed to any other 
carcinogens or radiation prior to or after service.  No other 
relevant information was known or provided at this time.  

The C&P Service then referred the case in December 1998 to 
the USH, whose designee was S.H. Mather, M.D., VA's Chief 
Public Health and Environmental Hazards Officer.  After a 
full review of all of the material contained in the claims 
file, Dr. Mather issued the following medical opinion on 
December 8, 1998:  

It is calculated that exposure to 2.8 rads or less 
at age 22 provides a 99 percent credibility that 
there is no reasonable possibility that it is as 
likely as not that chronic myelogenous leukemia 
appearing 20 or more years after exposure is 
related to ionizing radiation (CIRRPC Science Panel 
Report Number 6, 1988, page 29).  Among Japanese A-
bomb survivors the mortality rate for leukemia was 
significantly elevated at 40 rads and above but not 
at lesser doses, the excess peaking within 10 years 
of exposure (Health Effects of Exposure to Low 
Levels of Ionizing Radiation (BEIR V), 1990, 
pages 242-253).  Other studies also show increased 
risk for leukemia from doses over 10 rads (Mettler 
and Upton, Medical Effects of Ionizing Radiation, 
2nd edition, 1995, page 119)....In light of the 
above, in our opinion it is unlikely that the 
veteran's chronic myelogenous leukemia can be 
attributed to exposure to ionizing radiation in 
service.  

As a result of this medical opinion, and following review of 
the evidence in its entirety, the C&P Service concluded on 
December 16, 1998 that "there is no reasonable possibility" 
that the veteran's CML was the result of the claimed exposure 
to ionizing radiation in service.  

In response, the appellant asserted in a February 1999 letter 
that exposure to any amount of ionizing radiation is deadly.  
As a layperson without medical training and experience, the 
appellant is not competent to offer such a medical opinion, 
for which he cited no recognized medical authority.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet.App. 91 (1993).  

The Board accepts Dr. Mather's medical opinion as the most 
comprehensive and probative such evidence of record and 
concurs with the opinion of the C&P Service that there is no 
reasonable possibility presented by the evidence of record in 
this case that the appellant's CML was caused by his alleged 
exposure to ionizing radiation in service.  According to the 
best medical evidence available to the Board, the appellant's 
exposure to less than 0.01 rem was far too low a dosage to 
have resulted in CML so many years later.  Although the bare 
possibility of such a causal relationship cannot be 
completely eliminated, it does not rise to the level in this 
case of a probability or even of being as likely as not.  
Consequently, the evidence does not raise a reasonable doubt 
concerning the etiology of the appellant's CML which can be 
resolved in his favor.  


ORDER

The appeal is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

